Name: Commission Regulation (EEC) No 3821/90 of 19 December 1990 amending regulation (EEC) No 1385/88 laying down special detailed rules for the application of the system of import licences for fresh sour cherries originating in Yugoslavia
 Type: Regulation
 Subject Matter: international trade;  plant product;  tariff policy;  political geography
 Date Published: nan

 29 . 12 . 90 Official Journal of the European Communities No L 366/45 COMMISSION REGULATION (EEC) No 3821/90 of 19 December 1990 amending Regulation (EEC) No 1385/88 laying down special detailed rules for the application of the system of import licences for fresh sour cherries originating in Yugoslavia THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Regulation (EEC) No 1385/88 (J), as amended by Regu ­ lation (EEC) No 1663/90 (4) is to apply to Portugal ; whereas this Regulation should be adapted accordingly; Whereas the measures provided/ for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, HAS ADOPTED THIS REGULATION: Article 1 Article 2 (2) of Regulation (EEC) No 1385/88 is abolished . Article 2 This Regulation shall enter into force on the 1st January 1991 . Having regard to Council Regulation (EEC) No 1200/88 of 28 April 1988 establishing a surveillance mechanism for imports of fresh sour cherries originating in Yugoslavia (1), as last amended by Regulation (EEC) No 1656/90 (2), and in particular Article 3 thereof, Whereas , from the second step of the transitional period, the system of import licences laid down by Commission This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 19 December 1990 For the Commission Ray MAC SHARRY Member of the Commission 0) OJ No L 115, 3 . 5 . 1988 , p. 7 . O OJ No L 155, 21 . 6 . 1990 , p . 5 . (3) OJ No L 128, 21 . 5 . 1988 , p . 19 . (4) OJ No L 155, 21 . 6. 1990, p . 20 .